DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 6-12, and 15-24 were previously pending.  Claims 1, 3, 11-12, and 20 were amended, and claims 21 and 24 were canceled in the reply filed October 26, 2022.  Claims 1-3, 6-12, 15-20, and 22-23 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejection made under § 112(b) and it is withdrawn.
Applicant's amendments overcome the rejection made under § 101 and it is withdrawn.  The claims recite eligible subject matter for the same reasons as the claims in the issued parent application 13/420,179.
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but they are not persuasive.  Applicant argues that Ramsey does not teach the components assembled in an itinerary network graph (Remarks, 23), but this is not a basis of the rejection.  Applicant also argues that DeMarcken's graph is not associated with an itinerary request.  Remarks, 25.  "Pressing the 'GO' button will, for an initial query, send the query to the server process 18. The server process handles the query and initiates the server process 18. The server process 18 returns to the client process 36 a set of pricing solutions in a compact representation such as the pricing graph 381." DeMarcken col. 59, lines 44-49.  "The pricing graph 38' resulting from the search procedure 54 provides a compact way for representing a very large number of set of pricing solutions."  DeMarcken col. 49, lines 9-11 (emphasis added).  With respect to inventory availability, this is also provided from external sources in Applicant's own invention (e.g., in ¶¶ 0095-98 of the published application).  The recited "a priori representation of knowledge" does not require a priori knowledge of actual airline inventory availability—only itinerary components (i.e., origin/destination pairs or flight legs gathered from natural language inputs, where inventory availability is checked at a different step).  Applicant also argues that the combination would not yield the invention (Remarks, 27), but this is based on the same mischaracterization of DeMarcken's pricing graph as not representing the user query.  Accordingly, the rejections are maintained. 
Applicant's filing of an approved Terminal Disclaimer overcomes the double patenting rejections and they are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-12, 15-18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey, et al., U.S. Pat. Pub. No.  2007/0106497 (U.S. Pat. Pub. Citation 39 of the IDS filed 3/5/2021) in view of DeMarcken, U.S. Pat. No. 6,275,808 (U.S. Pat. Citation 6 of the IDS filed 3/5/2021).
As per claim 1, Ramsey teaches a system for fulfilling travel requests, the system comprising: 
a memory for storing executable instructions (¶ 0036); a processor for executing the instructions (¶ 0045); 
an artificial intelligence engine stored in the memory and executable by the processor (¶¶ 0146, 161), the artificial intelligence engine configured to generate an a priori representation of knowledge as travel itinerary components (¶¶ 0079, 158); 
a parser stored in the memory and executable by the processor (¶ 0097), the parser utilizing the artificial intelligence engine to: 
receive a travel itinerary request from an exchange (¶¶ 0093, 97); 
determine associated itinerary components from the travel itinerary request and operations relating to the a priori representation of knowledge (¶¶ 0087-88, 98-101, 121).
Ramsey does not explicitly teach the following, which is taught by DeMarcken:
the travel components are assembled in an itinerary graph (col. 5, lines 20-34);
generate an itinerary network associated with the itinerary request, the itinerary network comprising the associated itinerary components by (col. 5, lines 20-63; col. 45, lines 58-61; col. 49, lines 9-11):
creating a plurality of nodes within the itinerary network (col. 5, line 66—col. 6, line 27); and 
creating a plurality of edges within the itinerary network, each of the plurality of edges connecting two of the plurality of nodes, the plurality of edges representing an order of the plurality of nodes in time based on dependencies between the plurality of nodes (Fig. 3A; col. 6, lines 1-20; see also col. 37, lines 25-42 and explanation of faring atoms (that include locations and times) used to create the network in Table 12 and priceable unit dependencies in Table 21);
a scheduler stored in the memory and executable by the processor, the scheduler configured to: generate an unconstrained schedule using the itinerary network (col. 18, lines 1-24); generate a travel itinerary by allocating content to the unconstrained schedule, the travel itinerary being consistent with the itinerary network (col. 4, lines 54-62; col. 26, lines 50-62; col. 52, lines 1-30); and 
return the generated travel itinerary to the exchange that fulfills the travel itinerary request (col. 5, lines 34-36; col. 61, lines 9-26). 
It would have been prima facie obvious to incorporate this element for the same reason it is useful in DeMarcken—namely, to better determine an optimal itinerary to present to the user for purchase by manipulating a compact pricing representation.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 3, Ramsey in view of DeMarcken teaches claim 1 as above.  Ramsey further teaches the determining the associated itinerary components from the travel itinerary request and operations relating to the a priori representation of knowledge includes decoding the travel itinerary request by determining phrases and tokens of the travel request, wherein the tokens include travel attributes related to the travel itinerary request; and the phrases include an ordered list of tokens (¶¶ 0075, 83, 121). 
As per claim 6, Ramsey in view of DeMarcken teaches claim 3 as above.  Ramsey further teaches the parser is further configured to: based on the ordered list of tokens, determine possible next tokens of the travel itinerary request; based on the possible next tokens, detect insufficient information associated with the travel itinerary request; and based on the determining, request the insufficient information from the user (¶¶ 0089-92). 
As per claim 7, Ramsey in view of DeMarcken teaches claim 3 as above.  Ramsey further teaches the parser is further configured to: analyze the phrases; and based on the analysis, determine equivalence classes of the phrases (¶¶ 0112, 121-22). 
As per claim 8, Ramsey in view of DeMarcken teaches claim 1 as above.  DeMarcken further teaches the generate the itinerary network further comprises: generating an adjacency matrix using the itinerary components and their respective dependencies (Tables 32-33; col. 42, lines 47-67); creating a directed acyclic graph using the adjacency matrix (col. 45, lines 51-67); and determining a topological ordering of itinerary components using the directed acyclic graph, the topological ordering comprising an arrangement of the itinerary components using their respective location and time dependencies (Fig. 3A; col. 49, lines 31-37; col. 52, lines 16-43; see also col. 37, lines 25-42 and explanation of faring atoms (that include locations and times) used to create the network in Table 12 and priceable unit dependencies in Table 21), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.
As per claim 2, Ramsey in view of DeMarcken teaches claim 21 as above.  DeMarcken further teaches dependencies include one or more of the following: a location, a time, a traveler preference, and any combination thereof (Fig. 3A; col. 6, lines 1-20; see also col. 37, lines 25-42 and explanation of faring atoms (that include locations and times) used to create the network in Table 12 and priceable unit dependencies in Table 21), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 9, Ramsey in view of DeMarcken teaches claim 21 as above.  DeMarcken further teaches the parser is further configured to create annotations for one or more of the plurality of nodes, wherein the annotations indicate presence, in the one or more of the plurality of nodes, of sufficient information related to one or more travel attribute of the travel itinerary request (col. 46, lines 53-57—nodes identified as terminal nodes with fares and itinerary solutions; see also Table 38—node fields), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 22, Ramsey in view of DeMarcken teaches claim 1 as above.  DeMarcken further teaches the exchange is presented on a user interface of a computing device associated with a travel user (Fig. 27; col. 50, lines 16-17), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 23, Ramsey in view of DeMarcken teaches claim 1 as above.  Ramsey further teaches the exchange is a cloud based computing environment (¶ 0038—distributed computing environments). 
As per claims 11-12 and 15-18, Ramsey in view of DeMarcken teaches a method compriosing steps implementing the functionality of analogous claims 1, 3, 6-9, and 21 (see citations and obviousness rationale above). 
As per claim 20, Ramsey in view of DeMarcken teaches a system comprising the elements of analogous claims 1, 3, 6, and 21 (see citations and obviousness rationale above). 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey, et al. in view of DeMarcken as applied to claims 21 and 24 above, further in view of Cahill, et al., U.S. Pat. Pub. No.  2012/0036158 (U.S. Pat. Pub. Citation 100 of the IDS filed 3/5/2021). 
As per claims 10 and 19, Ramsey in view of DeMarcken teaches claims 21 and 24 as above.  DeMarcken further teaches the parser is further configured to: receive, from the user, a modification to the travel itinerary; determine dependency adjustments associated with the plurality of nodes and the plurality of edges; and adjust the travel itinerary based upon the dependency adjustments caused by the modification of the travel itinerary (col. 62, lines 6-34), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.  The references do not explicitly teach the modification is received during execution of the travel itinerary by the user, which is taught by Cahill (¶ 0081).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Cahill—namely, to accommodate changes that are desired after a travel leg has been flown.  Moreover, this is merely a combination of old elements in the art of travel planning.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Niknafs, et al., A Case-Based Reasoning Approach in E-Tourism: Tour Itinerary Planning, Proceedings of the 14th International Workshop on Database and Expert Systems Applications (DEXA’03), 2003 (Reference U of the attached PTO-892) relates to an AI engine for travel itineraries. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628